Citation Nr: 9933412	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-06 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968.  

This matter was before the Board of Veterans' Appeals (Board) 
on appeal from a November 1971 decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) to deny the veteran's claim for service 
connection for a back disability.  The Board affirmed the 
VARO's decision in February 1973.  

This matter was again before the Board on appeal from a 
November 1981 decision from the Seattle, Washington VARO not 
to reopen the veteran's claim for service connection for a 
back disability.  The Board affirmed the VARO's decision in 
April 1983.  

This matter is now before the Board on appeal from a September 
1995 rating decision from the Oakland, California VARO's 
decision not to reopen the veteran's claim for service 
connection for a back disability.  


FINDINGS OF FACT

1.  The Board affirmed the RO's November 1971 decision to 
deny the claim of service connection for a back disability in 
February 1973 and notified the veteran of that decision by 
letter dated February 15, 1973.  That decision became final.  

2. The Board affirmed the RO's November 1981 decision to not 
reopen the claim of service connection for a back disability 
in April 1983 and notified the veteran of that decision by 
letter dated April 13, 1983.  That decision became final.  

3.  Evidence received since the April 1983 Board decision is 
neither cumulative nor redundant, and bears directly upon the 
matter at issue.

4.  The service medical records show treatment for a back 
injury.  

5  A back disability clearly and unmistakably preexisted the 
veteran's entrance into service.

6.  The veteran has provided medical and lay evidence that 
demonstrates a continuity of symptomatology and medical 
evidence that demonstrates a current diagnosis of a chronic 
back disability.  

7.  The increase in severity of the preexisting back 
disability during service represented more than the natural 
progress of the disease.  


CONCLUSIONS OF LAW

1.  The Board's February 1973 decision that affirmed the RO's 
November 1971 decision to deny the claim of service 
connection for a back disability became final.  38 U.S.C.A. 
§ 4004(b) (1973).  

2.  The Board's April 1983 decision that affirmed the RO's 
November 1981 decision to not reopen the claim of service 
connection for a back disability became final.  38 U.S.C.A. 
§ 4004(b) (1983).  

3.  The evidence received since the Board's April 1983 
decision is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

4.  The veteran's claim of entitlement to service connection 
for a back disability is well grounded.  38 U.S.C.A. § 1110, 
1111, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

5.  The veteran's back disability was aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 
38 C.F.R. § 3.303, 3.306(a)(b) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The state of the evidence at the time of the Board's February 
1973 decision follows.  

DD Form 214 stated that the veteran served on active duty 
from October 1965 to October 1968.  

The October 1965 induction examination report stated that the 
veteran's spine and musculoskeletal system were normal, and 
no defects or diagnoses were noted except for defective 
vision.  In September 1968, the veteran complained of back 
pain "since yesterday."  Physical examination was negative, 
and the impression was mild back strain of unknown etiology.  
In January 1968, the veteran underwent a marriage physical 
for his upcoming wedding.  The August 1968 separation 
examination report stated that the veteran's spine and 
musculoskeletal system were normal, and no defects or 
diagnoses were noted except a right upper arm scar and 
refractive error.  The veteran denied a history of recurrent 
back pain.  

In June 1971, the veteran filed the original application for 
service connection for a slipped disc of the lower back, an 
event which he claimed occurred in November 1965.  The 
application stated that he was treated for a back disability 
in 1966 and 1967.  

The veteran underwent a VA examination in August 1971.  The 
examiner stated that the veteran's claims file was not with 
the veteran's records.  The veteran reported that he had no 
history of injury but that he noticed that his back began to 
ache while on kitchen patrol duty in basic training.  After 
the veteran left service, he went to work for a private 
company that required him to lift weights up to 50 pounds but 
he was soon unable to continue.  He complained that he still 
had pain and discomfort in his lower back, that the pain went 
into both legs, and that heavy work aggravated this condition 
so that after a while he could hardly walk.  The diagnosis 
was Grade II spondylolisthesis of L5 with neural arch 
defects.  

The veteran's September 1972 of disagreement alleged that he 
was very active prior to service because he played sports and 
never experienced discomfort or impairment in movement.  The 
veteran's December 1972 appeal alleged that he wanted to have 
the same level of unencumbered mobility and freedom from pain 
that he enjoyed prior to service.  

The Board affirmed the RO's November 1971 decision to deny 
the claim of service connection for a back disability in 
February 1973 and notified the veteran of that decision by 
letter dated February 15, 1973.  That decision became final.  

The state of the evidence at the time of the Board's April 
1983 decision follows.  

The veteran filed a copy of an unsigned October 1972 letter 
from W. Thieme, M.D.  Under Dr. Thieme's typed name, someone 
had handwritten "my physician."  According to the letter, 
Dr. Thieme stated that the medical examination from the VA's 
August 1971 examination was the same as his and that he was 
in no position to determine when or under what circumstances 
that the veteran's condition first became symptomatic.  
Therefore, he could not support or discount the veteran's 
claim for service related disability.  

The RO received a copy of a February 1975 letter from A. B. 
Gray, M.D., to the veteran's attorney.  Dr. Gray stated that 
he examined the veteran in February 1975.  The veteran 
reported to Dr. Gray that he had no back problems until about 
December 1965 in basic training.  He was not aware of any 
specific injury but the training was strenuous and he had no 
medical care.  He was transferred to Germany and had 
recurrent back problems there.  After discharge from service, 
he still had back trouble but no treatment.  The veteran had 
no intervening injuries or illnesses.  The examiner noted 
that the veteran's present condition was that he had constant 
low backache aggravated by strain.  When he was in service, 
he had pain on exertion and trouble getting out of bed quite 
often.  He had intermittent numbness of the left leg that had 
been present for 3-4 years.  He believed this pain was 
getting worse with the passage of time.  The general clinical 
examination was negative.  The x-rays of the lumbar spine 
revealed a fairly extreme spondylolisthesis.  The first 
lumbar vertebra sat forward in the sacrum over two-thirds of 
the way.  There was also some scoliosis to the right.  The 
examiner commented that the veteran had a rather advanced 
lumbosacral spondylolisthesis.  The probability was that the 
structural abnormality antedated his entrance into service.  
The veteran obviously became symptomatic during his time in 
service and has been symptomatic since.  

The RO received a typed copy of an excerpt from the book Oh, 
My Aching Back by Leon Root, M.D., and Thomas Kiernan, 
copyright 1973, first printing June 1975.  The excerpt 
theorized about whether the spondy defect is congenital.  The 
authors argued that the spondy defect is not congenital 
because studies of newborns' spines failed to reveal the 
spondy defect and that it was generally accepted that spondy 
is caused by chronic strain on the 5th lumbar vertebra, with 
excessive lumbar lordosis playing a significant role in the 
production of the strain.  

In November 1978, the RO received a copy of the veteran's 
letter to a U.S. senator.  The letter stated that the 
veteran's back "exploded" about November 30, 1965 after 
pulling an all night guard duty in 28 degrees Fahrenheit 
weather and being ordered to lift a heavy fieldstove before 
he had time to warm up his frozen body.  He alleged that he 
fell to the ground and was threatened for half an hour with 
being recycled through basic training.  He did not go to sick 
call because he was sure he would have to recycle through 
basic training.  The veteran alleged that, at separation, he 
did not complain about his back because he had not yet seen 
his one-month-old daughter and he did not want a delay in 
separation for medical reasons.  After separation, his back 
continued to bother him, and a year later he had his own 
physician examine his back.  Following the advice of his 
physician, the veteran went to a VA hospital for examination.  
The veteran stated that he wondered if the VA examiner looked 
at his military records before he looked at his medical 
report.  

In March 1981, the RO received a February 1981 letter from 
the veteran's attorney that served as an informal application 
to reopen his claim for service connection for a back 
disability.  

The RO received a May 1981 statement from the veteran's 
mother.  She stated that the veteran never had any problems 
with his back, including a fall or accident, while growing 
up.  She stated that the veteran picked and crated berries 
and drove a bus, backbreaking jobs that a person with a back 
problem could not do.  The RO also received a May 1981 
statement from the veteran's former wife, Mrs. E., who stated 
that she was married to the veteran from March 1968 to May 
1972 and resided constantly with him during that time.  She 
stated that throughout the marriage, the veteran repeatedly 
told her that he was in pain in his back and that at times he 
had such severe limitation of motion due to pain as to become 
almost prostrate to avoid the pain.  

The veteran provided sworn testimony at a hearing in August 
1981 before the rating board.  The veteran testified that he 
had sometimes had radiation of pain down the left side and 
the right side and that the pain came in spasms and bothered 
him for a week or two.  He further testified that he had 
numbness and tingling in the lower extremities.  Transcript 
(August 1981), pages 3-4.  The veteran also testified that he 
was ordered to do 16 hours of kitchen patrol duty after he 
had gone on sick call for back strain.  Transcript (August 
1981), page 8.  The veteran provided Dr. Gray's February 1975 
letter, the veteran's mother's May 1981 statement, his former 
wife's May 1981 statement, and the excerpt from Oh, My Aching 
Back at the August 1981 hearing.  Transcript (August 1981), 
page 7.  

The November 1982 letter from the veteran stated that the 
veteran injured his back while on kitchen patrol duty after 
an exceedingly cold guard duty during basic training.  
Without any time to warm up, he was told by Sp/4 H. to lift a 
large cast iron field stove onto a large truck.  After 
failing to convince Sp/4 H. that the veteran needed time to 
warm up, he tried to lift the stove.  He crawled away after 
hearing a loud crack low in his back.  Sp/4 H. denied the 
veteran's access to medical attention by threatening him with 
being recycled through another 8 weeks of basic training.  
According to the veteran, Sp/4 H. repetitively refused to 
allow him to go to sick call for 16 hours.  The veteran 
alleged that he hobbled through a good deal after that.  
After basic training, he recuperated somewhat but still had 
trouble periodically.  When he went to sick call for his 
back, he went because he had no choice because he could not 
move.  The veteran claimed that he hurt his back again the 
day before he went to sick call.  

The veteran's February 1983 letter stated that he no longer 
had an attorney because of reimbursement constraints.  He 
stated that his attorney had previously agreed to represent 
him because he knew him before service and recognized that 
the veteran had no medical problems before service.  The 
veteran alleged that he recalled an additional incident in 
service of severe and specific injury to his lower spine.  A 
fellow soldier descended to his knees and another soldier 
pushed the veteran who then stumbled backwards over the first 
solder.  After the veteran felt a body under his legs, he 
tried to turn so that he would land on his side but the 
soldier underneath him moved suddenly, and the veteran landed 
squarely on his already injured lower back.  This occurred 9 
months after his first injury in basic training.  The veteran 
did not see a doctor but did go to the medic the next 
morning, and the medic would not send him to a doctor.  

The Board affirmed the RO's November 1981 decision to not 
reopen the claim of service connection for a back disability 
in April 1983 and notified the veteran of that decision by 
letter dated April 13, 1983.  That decision became final.  


The evidence submitted since the Board's April 1983 decision 
follows.  

The veteran underwent an April 1995 examination by D. Capen, 
M.D.  The veteran reported that while in service he was on 
military guard duty during the night in extremely cold 
weather.  At the end of his duty, he was told that he was on 
kitchen police duty and was told to lift a heavy stove/oven.  
In this lifting attempt, the veteran felt a popping/tearing 
sensation in his spine.  Since that time, the veteran had 
disability secondary to his spine, including spine and left 
leg pain, inability to work for a long period of time and 
inability to bend, rotate, or attempt prolonged standing and 
walking.  The examiner stated that the veteran had a clear 
demonstration of spondylolisthesis that now had become 
greater than 50 percent slip of L5 on S1, with marked 
foraminal narrowing, with continuous/persistent pain.  The 
veteran told Dr. Capen that he had been told that his problem 
was totally congenital.  The examiner noted that the 
veteran's past medical history was negative for trauma or 
significant illnesses and he was admitted to the service 
without difficulty.  Examination revealed that neurovascular 
status was intact, and reflex, motor, and sensory exams were 
unremarkable, except for a diminished left-sided S1 reflex.  
Tenderness was present in the left buttock, and sciatic 
stretch signs were positive.  The examiner stated that the 
veteran had a symptomatic spondylolisthesis with left-sided 
sciatica.  The symptoms were directly onset at the time of 
the heavy lifting attempt of a stove/oven while employed by 
the U.S. Army.  The veteran did have some deformity of the 
spine consistent with spondylolisthesis.  The examiner stated 
that it was imperative to understand that this was often an 
asymptomatic condition that became symptomatic with spine 
trauma.  Dr. Capen stated that, in his opinion, this was the 
case with this patient.  Dr. Capen stated that the veteran 
was unemployable and totally disabled as a result of his 
condition.  

The veteran underwent an examination by J. Kundin, M.D. in 
May 1995.  The examiner noted that on palpation of the back 
that there was a very marked stepoff at the region of L5-S1.  
There was certainly a palpable spondylolisthesis.  The 
diagnosis was marked spondylolisthesis with bilateral lumbar 
radiculopathy.  The examiner felt that the veteran was 
precluded from any type of gainful employment.  

The veteran underwent a magnetic resonance imaging (MRI) test 
of the lumbar in August 1995.  The impression was Grade 
III/IV L5-S1 anterolisthesis with apparent bony fusion at 
this level and obliteration of the neural foramina with no 
evidence of impingement upon the dural sac and L3-4 and L4-5 
disc desiccation with mild narrowing of the L4-5 disc space 
with no evidence of spinal or neuroforaminal stenosis at 
these levels.  

The RO received an October 1995 letter from G. O., M.D., of 
the Spinal Cord Injury Clinic at a VA Medical Center.  Dr. O. 
stated that x-rays confirmed that the veteran had L5-S1 
spondylolisthesis and that the veteran complained of low back 
and leg pain.  


The veteran's October 1995 notice of appeal stated that he 
was referred to Dr. Thieme by Dr. Sammann.  Also in October 
1995, the RO received a copy of the June 1969 x-ray report 
from Dr. Stead, M.D.  Six views of the lumbar spine and 
pelvis revealed that there was a moderately advanced 
spondylolisthesis present with the fifth vertebral body 
displaced forward over S-1, a measured distance of nearly 3 
cm constituting a stage III disease.  The defects were in the 
pars interarticularis bilaterally and there are not well 
shown because of the advanced slippage.  The sacroiliac, hip 
joints, and pelvis demonstrated good symmetry with no 
suspicion of associated disease process.  Nor was there any 
arthritic change noted other than the narrowing of the fifth 
interspace with rounding of the adjacent margins as a result 
of the slippage.  A left scoliosis was also present.  The 
diagnosis was advanced spondylolisthesis and spondylolysis.  

The veteran's January 1996 appeal stated that he sought full 
disability for spondylolisthesis of the fifth lumbar 
vertebrae which he alleged was caused by multiple injuries 
while on active duty.  He claimed that spondylolisthesis and 
spondylitis began after an extremely heavy lift of a camp 
stove in basic training in November 1965.  He reiterated the 
incident in which he was ordered to lift a camp stove after 
all night guard duty and without warming up.  The veteran 
added that after he heard the loud crack in his lower back 
that he fell to the ground, crawled a short distance, and 
blacked out for over 3 hours.  He also reiterated the 
incident in which two other soldiers tripped him.  The 
veteran stated that Dr. Sims told him that he should not have 
been drafted, and Dr. O. told him that he had to have broken 
bones at the L5 and S1 junction to progress to a Grade III 
spondy.  The veteran also provided typed excerpts from 
various 1994-1995 articles from the Journal of Bone and Joint 
Surgery.  According to the veteran, the articles stated that 
the patient who had back pain, spondylolysis, and 
spondylolisthesis after high-energy trauma and had not had 
previous back pain or sciatica might have an unstable spinal 
injury similar to a fracture/dislocation.  The veteran 
asserted that he wanted service connection retroactive to 
1972.  He stated that the Social Security Administration 
(SSA) had declared him 100 percent disabled since September 
1993.  From 1972, the Social Security Administration had 
deemed him 100 percent disabled about 25 percent of the time 
with variations in between the rest of the time.  

In December 1997, the RO received a copy of a letter from the 
Social Security Administration that awarded the veteran 
disability payments.  

The RO received an April 1998 letter from the veteran's 
friend, Ms. E.  She stated that she had known the veteran for 
approximately 36 years.  She alleged that the veteran played 
basketball in high school and that prior to discharge from 
service, the veteran maintained a high level of sports 
activities.  She alleged that the veteran hurt his back very 
severely in service and was unable to return to the sports he 
enjoyed.  He was unable to ride in cars for very long periods 
or to sit or sleep.  

The veteran's April 1998 letter stated that several named 
individuals were all present and had knowledge of his injury 
in service.  

The veteran, with his representative and his second wife, 
provided sworn testimony at a May 1998 hearing.  The veteran 
testified that, in November 1965, he pulled two guard duty 
tours at night in freezing weather.  After that, he had to go 
on kitchen patrol duty where he had to try to lift these 
heavy camp stoves.  The veteran said that he needed to go for 
a run or something because he was frozen and his body was not 
working right.  The veteran testified that he received an 
indirect order to pick up the stove.  When he picked it up, 
Spec/4 H. and other people heard a loud pop, the veteran 
dropped the stove and fell backwards.  He did not know what 
happened in the next 4 hours because he was essentially 
unconscious.  Transcript (May 1998), pages 3-4.  The veteran 
further testified that he played sports in high school and 
never had back problems prior to service.  Transcript (May 
1998), pages 4-5.  He testified that he saw Dr. Sammann for 
continuous back problems just prior to seeing Dr. Chim in May 
1969.  Dr. Sammann referred the veteran to an orthopedic 
specialist because the veteran had a big knot in his back 
that was usually indicative of a major problem.  The veteran 
testified that he had never been in a car or motorcycle wreck 
that hurt his back, he never jumped off of a building, and he 
never had a parachute or diving accident.  Transcript (May 
1998), pages 6-8.  He testified that Dr. Capen's opinion was 
based upon a review of the veteran's service and private 
medical records that he personally provided.  Transcript (May 
1998), pages 8-9.  The veteran's second wife testified that 
the veteran had back problems ever since she met him in 1972.  

At the hearing, the veteran provided a May 1995 medical 
report from Copper Towers Family Medical Center which 
recorded the veteran's concerns about a previous VA 
examination and statements from two sisters, one brother, and 
two soldiers who served with the veteran in the military.  R. 
B.'s May 1998 letter recalled the incident in which one 
soldier pushed the veteran over another soldier and cause the 
veteran to land in an awkward position.  The veteran crawled 
to his bunk and could not get up the next day.  Although the 
veteran appeared to be in considerable pain, he returned to 
his duties.  On another occasion, the veteran collided with 
another soldier during a flag football game and appeared to 
have considerable pain in his back.  Mr. B. stated that he 
had not had contact with the veteran over the past 30 years.  
L. S.'s April 1998 letter recalled that the veteran was 
physically fit until he injured himself in an all night 
training session.  Although Mr. S. did not see the injury, he 
recalled going to get aspirin to help relieve the veteran's 
condition.  The veteran's sister, Ms. C., filed a May 1998 
statement.  She stated that the veteran enjoyed great 
vitality and perfect health prior to service.  After service, 
he complained about his back and how much damage was done to 
his physical body in such a short time.  The veteran's other 
sister, Ms. B., filed an April 1998 letter.  She stated that 
after the veteran came home from service, she felt a large 
growth-like mass around his lower spine and asked what had 
happened.  Over the years, she felt the strange spinal growth 
seem to shrink and than start sinking inward.  The veteran's 
brother filed an April 1998 statement.  He stated that he saw 
the veteran after service in June or July 1967.  He 
immediately noticed a bony protrusion in the veteran's low 
back that he had never seen before the veteran joined the 
service.  The veteran told his brother about the incident 
when the injury occurred, the indifference of his superior 
officer to his injury and pain, and his frustration at not 
being able to get any medical treatment.  The April 1998 
polygraph test report stated that the veteran answered 
truthfully when he answered yes to two questions:  Did you 
receive an injury in basic training for which Social Security 
pays you 100%?  Did the debilitating injury, for which Social 
Security now pays you, occur while you were in the Army?  

The veteran underwent a VA examination in November 1998.  The 
examiner noted a report in September 1968 of a one-day 
episode of low back pain and that the veteran reported 
becoming suddenly paralyzed and unable to walk in September 
1968.  The veteran reported continued lower back pain, 
examination by Dr. Thieme, and a diagnosis of 
spondylolisthesis in May 1969.  The diagnosis was 
spondylolysis, spondylolisthesis by history, developmental; 
and chronic low back pain secondary to the first diagnosis.  
The examiner opined that it was more probable than not that 
the spondylosis and spondylolisthesis predated the service 
activity.  He stated that spondylolisthesis and 
spondylolysis, unless induced by severe trauma, is a 
progressive disease genetically based.  There was evidence of 
advanced changes dating back to 1969.  The examiner opined 
that medical records do not show that a service-connected 
injury permanently aggravated a preexisting or congenital 
condition.  The neurologic examination was entirely 
unremarkable.  The examiner noted that it is documented that 
the veteran had a developmental deformity of the lower back 
and had bilateral spondylolysis L5.  There was a resulting 
Grade IV spondylolisthesis.  In summary, the x-rays 
manifested a marked spondylolisthesis secondary to 
developmental spondylolisthesis.  The x-ray impression was 
interpreted as severe spondylolisthesis L5-S1.  

The veteran's January 1999 letter to the RO stated his 
concerns about the quality of the VA examination.  

The RO received a February 1999 electromyography nerve 
conduction report from H. Goldston, M.D.  Dr. Goldston stated 
that this was an abnormal electrodiagnostic examination 
demonstrating moderate chronic atrophy of the left extensor 
digitorum brevis with absence of the left peroneal F-wave.  
The findings were suggesting of a mild, chronic, old, 
partial, left L5 radiculopathy although a partial previous 
peroneal neuropathy could not be ruled out.  No acute 
denervative active was apparent, however, to indicate the 
present of an acute lumbar radiculopathy.  

The RO received March 1999 letters from the veteran's sister 
and the veteran's mother.  The veteran's sister stated that 
the veteran had suffered immensely with back pain since he 
entered service.  The veteran's mother stated that the 
veteran was never diagnosed with or treated for any back 
injuries or congenital condition of the back or spine until 
his years in service.  From birth, the veteran was healthy 
and active, playing sports throughout his school year without 
injury to the spine or back.  The RO received a March 1999 
letter from the veteran's representative with an attached 
statement from the veteran.  The veteran alleged his concern 
about the quality of the VA examination and cited the fact 
that Dr. Thieme's report illustrated a clearly visible bony 
protrusion that the VA examiner missed and which every other 
examination revealed.  

The veteran underwent a VA examination in April 1999.  The 
veteran reported that he developed low back pain in basic 
training with a lifting injury, and the back pain radiated 
into both lower legs at that time, worse on the left.  He 
continued with some symptoms and about 7 months later had 
another injury, and the back pain worsened.  He had treatment 
after this particular episode.  At one year after the 
military, the veteran reported that he was still having back 
pain and lower extremity symptoms.  The left lower extremity 
was somewhat worse.  A private doctor took x-rays in about 
1969, and this was the first time that the veteran knew about 
the spondylolisthesis.  Since the military, the veteran 
denied being totally well in the back or legs for even 3 
months.  The veteran reported an injury to his back in the 
1980s with lifting.  The examiner noted that the VA December 
1998 x-rays revealed pars interarticularis defect bilaterally 
at L5 and an associated forward slippage of L5 on S1 which 
was rather severe.  The examiner noted that a January 1999 
MRI and a February 1999 electromyelogram were being forwarded 
to the RO.  The examiner opined that there was a very strong 
probability that the veteran had the spondylolisthesis before 
the military.  This would include a bilateral pars 
interarticularis defect and some forward slippage.  It also 
seemed rather probable that he had no symptoms.  The 
worsening that occurred in the military precipitated the 
onset of chronic pain which is typical for spondylolisthesis.  
The examiner opined that the chronic symptoms starting in the 
military were related to the military, in that sense, 
although the veteran would probably have eventually developed 
these symptoms even without the military.  The examiner 
opined that the onset of symptoms in the military amounted to 
an aggravation of a previously asymptomatic preexisting 
problem.  He opined that this was not a worsening of the 
problem because it would have occurred at some point even if 
it had not started in the military.  He opined that 100 
percent of the chronic pain was related to the aggravation of 
onset of symptoms.  Some portion of the disc degeneration had 
already started prior to the onset of symptoms because the 
disc at the unstable level always goes through a degenerative 
process as the forward slippage occurs.  

The veteran's April 1999 statement alleged that Sergeant L. 
T. allowed him to forgo all physically demanding training 
until he could resume walking without a noticeable limp while 
in service.  He further alleged that he was issued a 30-day 
light duty slip for back pain in September 1968 but that he 
was discharged from the military 21 days later.  The veteran 
alleged that he evolved a disabling back condition within 8 
months of discharge without any injury or trauma during that 
8 months.  

In May 1999, the April 1999 VA examiner provided a summary 
clarifying the April 1999 examination results.  He noted that 
the processing time of the examination was 25 minutes, the 
veteran's claims file was available with the veteran, and 
that the military records and Board decisions were again 
reviewed.  He stated that he could not find anything in the 
military records to confirm a persistence of back pain after 
the episodes that were treated.  He noted that the Board's 
prior decision that spondylolisthesis was not caused by the 
military was a generally accepted opinion because 
spondylolisthesis is nearly always a development during 
childhood.  The examiner stated that the veteran's present 
difficulty related to the military based on his history of 
symptoms continuing in the military and soon after.  He 
opined that all of the present difficulty represented 
spondylolisthesis and the associated chronic muscular strain 
symptoms, and he could not find any evidence of any problems 
other than that.  He stated that everyone agreed that it was 
probable that the veteran had spondylolisthesis when he 
entered the military and that the symptoms in the military 
represented a transient worsening of the spondylolisthesis.  
He stated that there would have been no symptoms without 
aggravation because all of the veteran's present difficulty 
represented spondylolisthesis and associated problems.  
Without aggravation occurring in the military, the veteran's 
back would still be totally okay, there would be no pain, and 
the examination would be normal.  He found it possibly 
relevant that, in the absence of chronic symptoms in the 
military and the absence of symptoms within six months of 
leaving the military, he would still make the same present 
diagnosis but would consider it a totally new worsening of 
the back problem not related to the transient symptoms in the 
military.  


Criteria

Except as provided in 38 U.S.C. § 5108 (formerly 38 U.S.C. 
§ 3008), when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (formerly 38 U.S.C.A. § 4004(b)).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1110, 1111; 38 
C.F.R. § 3.304(b) (1999).  

38 C.F.R. § 3.303(c) (1999) excludes congenital defects from 
consideration for service connection:  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  
When a disease is of a congenital nature, VA adjudicators are 
justified in finding that such disease pre-existed service, 
but that in cases where the disease is first manifest in 
service, guidance from medical authorities may be necessary 
regarding the actual time of inception.  In these cases, 
entitlement to service connection should be turned on whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  See Monroe v. Brown, 4 
Vet. App. 513, 515 (1993).  

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut  the presumption of aggravation where the preservice 
disability  underwent an increase in severity during service. 
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  

Entitlement to service connection for a congenital disorder 
may be allowed if the congenital disorder initially became 
manifest in service but progresses during service at a 
greater rate than normally expected.  VA General Counsel 
Precedent Opinion 67-90, 55 Fed. Reg. 43253 (1990).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran has presented new evidence that was not in the 
record at the time of the November 1981 decision:  1) Dr. 
Goldston's February 1999 electromyography nerve conduction 
report; 2) Dr. Capen's April 1995 examination report; 3) Dr. 
Kundin's May 1995 examination report; 4) The May 1995 medical 
report from Copper Towers Family Medical Center; 5) an August 
1995 MRI report; 6) Dr. O.'s October 1995 letter; 7) the 
veteran's October 1995, January 1996, January 1999, March 
1999, and April 1999 statements; 7) lay statements from 2 
soldiers who served with the veteran; 8) lay statements from 
the veteran's mother, two sisters, a brother, and a friend, 
all who knew the veteran before and after service; 9) Dr. 
Stead's June 1969 x-ray report which the RO received in 
October 1995; 10) the Social Security Administration letter 
that awarded the veteran disability payments; 11) an April 
1998 polygraph report; 12) sworn testimony by the veteran and 
his second wife from the May 1998 hearing; 13) the November 
1998 VA examination report; and 14) the April 1999 VA 
examination report and May 1999 examination summary.  

The medical records and lay statements are material because 
they help explain the nature and duration of the veteran's 
current disability.  Therefore, the items listed above are 
new and material evidence.  

The claim must be reopened because the new and material 
medical records and lay statement, which confirm the presence 
of a back disability, in connection with evidence previously 
assembled, are so significant that they must be considered in 
order to fairly decide the merits of the claim.  

Moreover, the new and material evidence, in conjunction with 
the previous evidence, established a well grounded claim 
because there has been a medical diagnosis of a current back 
disability, evidence that the veteran's current back disorder 
was aggravated in the active military service, and lay 
evidence of continued symptomatology from active service to 
the present.  

The medical evidence shows that the veteran has a current 
back disability of spondylolisthesis.  In 1995, Dr. Capen, 
Dr. Kundin, and Dr. O. stated a diagnosis of 
spondylolisthesis.  In 1998, there was a diagnosis of marked 
or severe spondylolisthesis in 1998, and in 1999, a VA 
examiner stated that all of the veteran's present difficulty 
represented spondylolisthesis and associated problems.  

The veteran presented evidence that a back disorder was noted 
during service.  Initially, the veteran was presumed sound at 
enlistment because the examination report stated that the 
veteran's spine and musculoskeletal system were normal, and 
no back defects or diagnoses were noted.  In April 1995, Dr. 
Capen noted that the veteran's past medical history was 
negative for trauma or significant illnesses and that he was 
admitted to the service without difficulty.  

The single report of back pain in September 1968 stated that 
physical examination was negative and the back strain was of 
unknown etiology.  Nevertheless, although the veteran has 
contended that he did not have spondylolisthesis prior to his 
entrance into service, clear and unmistakable evidence 
demonstrated that spondylolisthesis is a congenital problem 
which by its very nature preexisted service.  In November 
1998, the VA examiner opined that it was more probable than 
not that the spondylolisthesis predated service activity.  In 
April 1999, the VA examiner stated that there was a very 
strong probability that the veteran had spondylolisthesis 
before the military.  

Although spondylolisthesis preexisted service, medical 
evidence and lay statements show that spondylolisthesis 
symptoms first manifested during service.  The April 1999 VA 
examiner opined that the onset of symptoms in the military 
amounted to an aggravation of a previously asymptomatic 
preexisting problem.  The veteran's lay statements alleged 
that he had back pain since in-service incidents in which he 
lifted a heavy camp stove, fell after being pushed over 
another soldier, and collided with another soldier during an 
football game.  Within the first year after service, the 
veteran's sister and brother saw the veteran.  They both 
noticed that the veteran had a protrusion on his back that 
they had not seen prior to service.  One of the soldiers who 
served with the veteran witnessed the pushing and falling 
incident, and the other soldier recalled that the veteran was 
physically fit until he was injured in an all night training 
session.  These lay statements are probative because, 
although the veteran, his relatives, and friends are lay 
persons not competent to render medical opinions or medical 
diagnoses regarding the etiology of disorders, they are 
competent to provide evidence of observable symptoms, such as 
the veteran's inability to stand after a fall, a lump on the 
back, difficulty sitting or sleeping, and difficulty 
participating in physical activities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The medical evidence included opinions providing a nexus 
between the veteran's current disability and an in-service 
event.  In May 1995, Dr. Capen stated that the symptoms of 
spondylolisthesis with left-sided sciatica were directly 
onset at the time of the heavy lifting attempt of a 
stove/oven in service.  In May 1999, the VA examiner stated 
that the veteran's present difficulty represented 
spondylolisthesis and associated chronic muscular strain 
symptoms, and that the present difficulty related to the 
military based on his history of symptoms continuing in the 
military and soon after.  His first wife was married to the 
veteran in March 1968, in his last year of service, and she 
stated that he constantly complained of back pain during the 
marriage.  The November 1998 VA examiner noted that there was 
evidence of advanced changes in the veteran's condition 
dating back to 1969.  In October 1995, the RO received an x-
ray report from Dr. Stead that revealed moderately advanced 
spondylolisthesis in June 1969, about 10 months after the 
veteran separated from service.  For over 30 years since 
service, the veteran reported in-service events of injury and 
constant back pain to various examiners.  Likewise, his 
mother, sisters, brother, and friend all stated that the 
veteran appeared completely healthy and active in sports 
prior to service and that after service his health had 
noticeably deteriorated. His second wife met him soon after 
the end of his first marriage, and she testified that he had 
back pain for as long as she had known him, for the past 26 
years.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The Board notes that the August 1971 VA examiner 
stated that the veteran's claims file was not with the 
veteran's records.  However, the veteran since received VA 
examinations in November 1998 and April 1999, and the claims 
file was available for those two examiners to review.  

The October 1995 appeal stated that Dr. Samman referred the 
veteran to Dr. Thieme, the January 1996 appeal stated that 
Dr. Sims told the veteran that he should not have been 
drafted, and the May 1998 hearing stated that the veteran saw 
Dr. Sammann for continuous back problems just prior to seeing 
Dr. Chim in May 1969.  Although the claims folder included an 
unsigned letter from Dr. Thieme, the record does not show 
that the RO requested or obtained medical records, if they 
exist, from Dr. Sims, Dr. Sammann, or Dr. Chim. 

Nonetheless, this case may be decided on the merits without 
the above-referenced missing records because the existing 
record shows an approximate balance of evidence in support of 
and against service connection.  

The medical evidence has already established that 
spondylolisthesis was not incurred in service because it was 
a congenital problem that preexisted service.  Further, the 
symptoms experienced by the veteran in service represented an 
increase in severity of this condition because he was 
asymptomatic prior to service.  

The medical evidence in support of and against service 
connection, based upon aggravation, is in approximate 
balance.  The November 1998 examiner stated that the medical 
records did not show a service-connected injury permanently 
aggravated a preexisting or congenital condition, and the 
April 1999 examiner stated that the symptoms in the military 
represented a transient worsening of the spondylolisthesis 
and that the worsening of the problem would have occurred at 
some point even it not in the military.  However, the April 
1999 examiner also opined that the onset of symptoms in the 
military amounted to aggravation of a previously asymptomatic 
preexisting problem and that all of the veteran's present 
difficulty represented spondylolisthesis and associated 
problems.  He further opined in May 1999 that, without 
aggravation occurring in the military, the status of the 
veteran's back would still be totally okay, there would be no 
pain, and the examination would be normal.  

The veteran will receive the benefit of the doubt because the 
evidence in support of and against an increase in severity of 
the veteran's back disability as representing more than the 
natural progress of spondylolisthesis is in approximate 
balance.  Accordingly, service connection for a back 
disability is granted because the veteran's spondylolisthesis 
was aggravated by active service.  38 U.S.C.A. § 1110, 1111, 
1153; 38 C.F.R. § 3.303, 3.306(a).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

The evidence received since the April 1983 Board decision is 
new and material; the claim is reopened.  

The veteran's claim of entitlement to service connection for 
a back disability is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals







